Citation Nr: 1544635	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  14-08 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right wrist disability, to include arthritis.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1987 to December 1992.  The Veteran had service in Southwest Asia from January 1991 to May 1991.

This case comes before the Board of Veterans' Appeals (the Board) from a November 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In a January 2014 rating decision, the RO increased the Veteran's PTSD rating to 50 percent disabling, effective from August 29, 2012, the date of his original service connection claim.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for a right wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire period on appeal, the preponderance of the evidence shows that the Veteran's PTSD has been manifested by depressed mood, anxiety, irritability, angry outbursts, chronic sleep impairment, mild memory loss, such as forgetting names, directions, or recent events, flattened affect, disturbances of motivation and mood, isolative behavior, controlling behavior, suspicion, hypervigilance, increased alcohol consumption, and difficulty in adapting to stressful circumstances, of such nature, duration, and severity to cause occupational and social impairment with reduced reliability and productivity.  

2.  Symptoms similar in nature or severity to suicidal ideation, obsessional rituals interfering with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriate, and effectively, spatial orientation, neglect of personal appearance and hygiene, gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name to such a degree that the Veteran had total occupational and social impairment, have not been shown.


CONCLUSION OF LAW

For the entire period on appeal, the criteria for a disability rating in excess of 50 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.2, 4.7, 4.21, 4.41, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).

The appeal for a higher initial disability rating for the service-connected PTSD arises from a disagreement with the initial evaluation following the grant of service connection.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Here, the Veteran's service treatment records and VA medical records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2015).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The Veteran was provided VA examinations in October 2012 and May 2014.  The examination reports are thorough and supported by the other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination reports also discussed the impact of the PTSD on the Veteran's daily living.  They are, therefore, adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran declined the opportunity to present testimony before a Veterans' Law Judge.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case, and may proceed to the merits of the Veteran's claim.

Legal Criteria

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.

Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2015).

The Veteran's PTSD has been evaluated as 50 percent disabling for the entire period on appeal under Diagnostic Code 9411.  See 38 C.F.R. § 4.130 (2015).  He seeks a higher rating.

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.........50.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.........70.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name.........100.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 (2015) demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 (2015) is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  The Board must assess the credibility and weigh all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Analysis

The Veteran was afforded a VA examination in October 2012.  The Veteran reported that his first marriage ended due to his anger, poor adjustment following military service, and coping with stressors related to military trauma through isolation, distance, over-indulgence, and drinking.  However, he reported that his present marriage was quite positive and that his wife was very understanding.  The Veteran stated that during times of stress he tended to become physically and emotionally distant from his family.  He reported attending school functions and crowded venues for his children, but doing so caused him significant discomfort, anxiety, and put a "stern, serious look upon his face" due to hypervigilance.  The Veteran reported his family did not understand why he was incapable of having fun.  He indicated he had friends he could contact if he needed assistance, but said he rarely socialized and preferred to stay home.  The Veteran also noted that his friends recognized that he was unlikely to join them at large crowded social gatherings, as such situations reminded him of his military trauma and caused him to feel unsafe and anxious.  He reported increased use of alcohol following military service as a self-medication to counteract hypervigilance and feelings of anxiety in crowds.  

Upon evaluation, the examiner noted the Veteran had chronic sleep impairment, irritability or outbursts of anger, hypervigilance, anxiety, and difficulty in adapting to stressful circumstances, including work or work like settings.  The examiner indicated that the Veteran's PTSD caused occupational and social impairment due to mild or transient symptoms which decreased his work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner stated that the Veteran's symptoms affected his social functioning by causing decreased social satisfaction, inability to enjoy or participate in socially meaningful events, inability to relax, and physical and emotional distancing during times of stress.  The examiner indicated that the Veteran's symptoms also caused increased job dissatisfaction, increased need to have physical and emotional space from coworkers, difficulty working the first shift, and poor sleep.  However, the examiner also noted the Veteran had several indicators of adequate social and occupational functioning, including continuous employment, efforts to advance one's self, satisfactory adjustment to coworkers and supervisors, conformance to social standards of the environment, absence of gross deficiencies in judgment and freedom from supervision, retention of social relationships established prior to military and within the primary support group and family.  The examiner assigned the Veteran a GAF score of 65.

The record indicates the Veteran attended group therapy sessions, and had individual psychiatric treatment as well.  According to a January 2013 mental health note, the Veteran poor sleep, averaging about 4 hours per night.  He reported a recent family trip to an amusement park on which he did not have any fun due to concern about what might happen.  His concern caused problems with his family because they viewed him as controlling and unhappy.  He stated he would have rather stayed in the hotel room.  The Veteran denied suicidal ideation, homicidal ideation, or nightmares.  He reported drinking about 4 alcoholic drinks per night to help with sleep.  On evaluation, the Veteran was alert, fully oriented, and cooperative.  His speech was non-pressured, his psychomotor movement was calm, his mood was "okay," and his affect was ranged.  The Veteran's thought content was goal directed without audio or visual hallucinations.  Insight and judgment were good and memory was intact.  

According to a February 2013 note, the Veteran stopped attending group therapy sessions once he started taking medications for his PTSD.   In June 2013 the Veteran reported his intention to begin attending anger management therapy, but work scheduling precluded him from attending.  He said he felt his medication dosage was not high enough and increased a couple doses on his own; the clinician increased the Veteran's dosage accordingly.  An October 2013 note indicated that the Veteran had not taken his medications for about 2 weeks due to not renewing his prescription; he began taking the medications again following that appointment.  

Per a January 2014 treatment note, the Veteran reported having difficulty with situations in which he did not know what would happen and that it was hard for him to relax when things were not the way he expected them to be.  In March 2014, the Veteran reported going through more "ups and downs" in recent months.  He said he preferred to isolate in the basement away from his kids for no explainable reason.  He denied problems with work or marriage, but said he had decreased motivation to exercise.  

The Veteran was afforded a VA examination in May 2014.  He reported no significant changes in his family history since the last evaluation.  The Veteran stated he continued to have some difficulties in interpersonal relationships with his wife and daughters, and was most comfortable when home alone.  He said he forced himself to attend family social gatherings but often drove separately so he could leave early.  He endorsed continued discomfort with crowded places, and tried to avoid them as much as possible.  Although he had friends with whom he remained in contact, the Veteran said he did not engage in any regular social activities.  He reported contacting his biological son and ex-wife.  The Veteran stated that he preferred to work alone as much as possible, and reported having several instances of discussions with his supervisors for "outbursts;" he was on probation at work in January after a verbal outburst, but since then had not had any further problems.  The Veteran also indicated that although he continued to drink alcohol, he rarely drank to excess and did not have any problems with alcohol use since his last evaluation.  

On evaluation, the Veteran was casually dressed and well groomed; social aspects of comportment were preserved.  He appeared moderately anxious and somewhat fidgety throughout the examination.  His speech was fluent with normal articulation; rate and comprehension of auditory information was intact.  Thought processes were logical and goal directed and there was no indication of any significant cognitive impairments.  The Veteran was fully oriented.  The examiner observed no overt indications of depression but the Veteran's affect was restricted in range and variability.  The examiner noted the Veteran experienced depressed mood, anxiety, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, flattened affect, disturbances in motivation and mood, and difficulty in adapting to stressful circumstances, including work or worklike settings.  The examiner characterized the Veteran's PTSD as resulting in occupational and social impairment with reduced reliability and productivity.  

In November 2014 the Veteran reported that he and his daughter were recently involved in a car accident; he said that while they were uninjured the accident "sparked his PTSD."  He said that he felt increased tension while riding in vehicles, and the clinician discussed with the Veteran how unpredictable events could cause some relapse of PTSD.  The Veteran reported that after the incident, he became angry with their dog for taking food off the table, and that his daughter had to yell at the Veteran to get him to let go of the dog.  The Veteran said he felt that his symptoms were getting better.  

According to a February 2015 treatment note, the Veteran reported difficulty multitasking, especially when the tasks were thrust upon him.  He said things at home were good and that his relationship with his wife was stable.  On evaluation, the Veteran was alert and fully oriented, and his hygiene and grooming were good.  His mood was euthymic with congruent affect.  He made good eye contact, and his speech had normal rate, rhythm, and volume.  His thought process was linear and content was appropriate to the topic with no psychosis evidenced.  He denied homicidal and suicidal ideation.  The Veteran's behavior was organized and cooperative.  Memory and cognition appeared intact.  

The Board also considered lay evidence of record, including an October 2012 letter from the Veteran's wife.  She reported that the Veteran was angry all of the time, and always on edge or irritated.  She noted that although he always drank alcohol, he seemed to be drinking more and more.  His wife indicated that the Veteran was very protective of their family, "almost to the extreme in some cases."  She cited examples including becoming upset if she left the blinds open out of concern that someone was watching the family, not letting the kids travel beyond two houses on their block, or growing angry over minor situations such as a daughter's scraped knee.  She added that the Veteran's reactions had caused their children to be fearful of him at times.  The Veteran's wife also reported that the Veteran was not sociable when guests visited, appearing closed off and unwelcoming.  She also noted that the Veteran did not allow her to touch his belongings and grew "very upset" if she tried to clean up his area in the house.  The Veteran's wife also indicated that any social events or events involving their children had to be planned well in advance to allow the Veteran to mentally prepare for it.  She further reported that the family could not accept spontaneous invitations to social gatherings, such as dinner with friends, because such events interrupted the Veteran's thought process and did not provide him with ample time to prepare for them.

Based on the foregoing, the Board finds that the Veteran's symptomatology more closely approximates that which is contemplated by the 50 percent rating criteria under Diagnostic Code 9411.  The record indicates the Veteran's PTSD has manifested by depressed mood, anxiety, angry outbursts, chronic sleep impairment, mild memory loss, flattened affect, disturbances in motivation and mood, isolative behavior, suspicion, hypervigilance, and increased alcohol consumption.  These symptoms were characterized as being of such severity, duration, and scope as to result in occupational and social impairment with reduced reliability and productivity.

However, the preponderance of the evidence shows that Veteran's PTSD symptoms are not of such severity as to result in either occupational and social impairment with deficiencies in most areas or total occupational impairment.  At no time has the Veteran been shown to have suicidal ideation, obsessional rituals that interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriate, and effectively, spatial orientation, neglect of personal appearance and hygiene, gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others; disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name; or symptoms of a similar nature, duration, and scope.  
The Board notes that the October 2012 and May 2014 VA examiners indicated the Veteran had difficulty in adapting to stressful circumstances, and that throughout the appeal period the Veteran exhibited irritability with anger.  With respect to the inability to adapt, the October 2012 examiner reported that, despite his difficulties,  the Veteran exhibited several signs of satisfactory social and occupational functioning including continuous employment, efforts to advance one's self, satisfactory adjustment to coworkers and supervisors, conformance to social standards of the environment, absence of gross deficiencies in judgment and freedom from supervision, and retention of social relationships established prior to military and within the primary support group and family.  Moreover, the record indicates the Veteran continues to remain gainfully employed and has good relationships with his wife and children.  The Board finds that these signs indicate that while the Veteran's ability to adapt to stressful circumstances may be impaired to some extent, that impairment did not rise to the level of impairment contemplated by the 70 percent disability rating.  As to the episodes of anger and irritability, the record does not show that these episodes included periods of violence, suggesting they do not rise to the level contemplated by the 70 percent criteria.  Thus, the Board concludes that these symptoms do not warrant a rating in excess of 50 percent.

For these reasons, the Board finds that a disability rating in excess of 70 percent is not warranted at any point during the appeal period.  Accordingly, entitlement to a schedular rating in excess of 50 percent is not warranted.

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to referral for compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not suggest an exceptional disability picture for which the available schedular evaluation for the service-connected disability may be inadequate.  

The Veteran's PTSD has been manifested by depressed mood, anxiety, irritability and angry outbursts, chronic sleep impairment, mild memory loss, flattened affect, disturbances in motivation and mood, isolative behavior, controlling behavior, suspicion, hypervigilance, increased alcohol consumption, and difficulty in adapting to stressful circumstances, including work or work like settings, more closely approximating occupational and social impairment with reduced reliability and productivity.  The assigned rating contemplates the Veteran's symptomatology and a higher rating under the criteria is not warranted.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  In particular, the rating criteria are not intended as an exhaustive list, and those symptoms he experiences that are not listed in the schedule have been analyzed in the context of the severity contemplated by the established criteria.  Moreover, as to the second Thun element, the evidence does not suggest that any of the "related factors" are present, as there are no indications the Veteran missed work or was hospitalized due to his PTSD.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran has at no point during the current appeal indicated that he believes the assigned schedular ratings for his PTSD to be inadequate or that the schedular criteria do not adequately describe or reflect his symptomatology, nor does the record raise such an issue.  Therefore, referral for consideration of an extraschedular evaluation on this basis is not warranted.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.   Here, the record reflects that the Veteran is currently gainfully employed, and the Veteran has not indicated that he cannot work due to his service-connected disability.  Thus, the Board finds that a claim for TDIU is not before the Board at this time.

ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.

REMAND

The Veteran was afforded a VA examination for his right wrist disability in October 2012.  The examiner noted a diagnosis of boxer fracture of the 5th metacarpal and indicated that arthritis was not shown based on diagnostic testing.  However, VA medical records dated in May 2012 showed a diagnosis of scapholunate diastasis with early osteoarthritis, and a March 2012 x-ray showed scaphoid lunate disassociation.  The examiner did not address these findings.  Moreover, the examiner reported that the claimed wrist condition was less likely than not related to service, explaining that she consulted physicians in the orthopedic surgery clinic who said that the Veteran's wrist disability would have been caused by some other, more recent injury.  

The Board finds that the October 2012 examination report is inadequate because it did not provide a clear indication of the Veteran's currently diagnosed wrist disability or address other diagnoses of record.  Moreover, the examiner's reliance on outside opinions in reaching her conclusion calls into question whether she had the requisite medical expertise to make a determination as to the etiology of the Veteran's claimed wrist disability.  Thus, a remand for a new examination is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of his claimed right wrist disability.  Based upon physical examination of the Veteran and a review of his claims file, including this remand, the examiner is asked to provide an opinion on the following:

a)  Identify any diagnosed disability of the right wrist present during the pendency of the claim.

b)  Opine as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed right wrist disability is related to service, to include the Veteran's fractured right little finger metacarpal.
The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the requested benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


